Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Application filed on April 15, 2020. Claims 1-12 are presented in the application for examination.
	
Priority
3.	Receipt is acknowledged of papers submitted (CN 201711149028.1, filed 11/17/2017) for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4. 	The information disclosure statements filed 08/28/2020, 11/30/2020 and 09/07/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. They have been considered and placed in the application file.

Specification
5. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and 
distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.    	Claims 1-12 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As per claims 1-4, the claims commonly call for the claimed method comprising step for receiving k channel measurement values, k channel measurement resource identifiers, and k interference measurement resource identifiers from a user equipment; and wherein .... correspond to a respective channel measurement value”. This claimed limitation is vague and unclear. Pertaining the receiving step, it is unclear why the channel measurement and interference measurement are received; but not used at all in the claims, e.g. ‘no practical application’. In reciting the claimed limitation, the applicant appears to fail to clearly set forth the metes and bounds of a claimed invention the applicant seeks to protect. 
As same rejection’s reason, claims 5-12 commonly call for the claimed user equipment and method (which only differ from the method and apparatus as in claims 1-4 in terms of technical features, e.g. sending vs receiving, etc.), comprising step for sending k channel measurement values, k channel measurement resource identifiers, and k interference measurement resource identifiers from a user equipment ... correspond to a respective channel not used at all in the claims, e.g. ‘no practical application’. In reciting the claimed limitation, the applicant appears to fail to clearly set forth the metes and bounds of a claimed invention the applicant seeks to protect.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON (“Identifying bounds on parameters in CSI framework”, 3GPP TSG-RAN WG1 #89ah-NR, R1-1711034, Qingdao, China, June 27-30, 2017; hereinafter ‘Ericsson’) in view of Liang et al. (U.S. 2019/0173549; hereinafter refer as ‘Liang’).
	
In regard to claim 1, Ericsson discloses the method, which comprises
receiving, by a network device, k channel measurement, k channel measurement resource, and k interference measurement resource from a user equipment; wherein k is an integer greater than or equal to 1 (for example see Channel Measurement, Resource Setting 1-6; interference measurement in fig. 6; section 2.5 and Observation 4); and 
     	wherein each of the k channel measurement values is calculated according to a respective channel measurement resource and a respective interference measurement resource that correspond to a respective channel measurement (for example see fig. 6; section 2.5 and Observation 4).
Although, Ericsson does not explicitly disclose for ‘values’ and ‘identifiers’ of channel measurement resources and interference measurement resources; however, ‘values’ and ‘identifiers’ can obviously be implemented in channel measurement resources and interference measurement resources of Ericsson’s invention in order to identify different resources setting choice(s); and wherein such lacking limitations are well known and disclosed by Liang.
In an analogous art, Liang discloses for channel state feedback method and apparatus (for example see page 1; para 2; Abstract); wherein feed back indication information ‘indicates’ for N groups, types and value/quantity for each group of CSI, e.g. value and identifier, as disclosed in page 8, para 108; claims 1-15.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate the teaching of Liang into Ericsson’s system, to improve channel state feedback as specified in page 1, para 2.



- Regarding claims 2, 6 and 10, in addition to features in base claims (see rationales pertaining the rejection of base claims discussed above), the combination of Liang and Ericsson further discloses for channel quality indicator ‘CQI’, a precoding matrix indicator ‘PMI’, or a rank indicator ‘RI’ (for example see Ericsson: figs. 3, 6; section 2.5 and Observation 4; Liang: page 4, paras 77-78; claims 5, 15).
Ericsson lacks what Liang discloses for channel state feedback method and apparatus; wherein feed back indication information ‘indicates’ for N groups, types and value/quantity for each group of CSI, e.g. value and identifier, as disclosed in page 8, para 108; claims 1-15.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate the teaching of Liang into Ericsson’s system, to improve channel state feedback as specified in page 1, para 2.

	- In regard to claims 3-4, 7-8 and 11-12, in addition to features in base claims (see rationales pertaining the rejection of base claims discussed above), the combination of Liang and Ericsson further discloses for sending/receiving first/second instruction information to feed back channel measurement values (for example see Liang: Abstract; page 1, para 12; page 4, para 84, last 5 lines; para 86; claims 1-20).
Ericsson lacks what Liang discloses for channel state feedback method and apparatus; wherein feed back indication information ‘indicates’ for N groups, types and value/quantity for each group of CSI, e.g. value and identifier, as disclosed in page 8, para 108; claims 1-15.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate the teaching of Liang into Ericsson’s system, to improve channel state feedback as specified in page 1, para 2.

8. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (U.S. 9,954,589) and Shin et al. (U.S. 10,225,054) are all cited to show system/devices and methods for feed back channel state information in telecommunication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


September 30, 2021